Citation Nr: 1820159	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with retinopathy.

2.  Entitlement to service connection for chronic renal disease.

3.  Entitlement to service connection for lymphoma.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for a blood disorder, to include as secondary to chronic renal disease and/or lymphoma.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain.

9.  Entitlement to a rating in excess of 10 percent for tinnitus.

10.  Entitlement to an effective date earlier than April 29, 2010, for the award of a 10 percent rating for tinnitus.

11.  Entitlement to a compensable rating for right ear hearing loss.

12.  Entitlement to a compensable rating for status-post lipoma excision of the right super-clavicular area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1972 to June 1992, including service in the Southwest Asia theater of operations.  He is the recipient of the Army Service Ribbon, the Army Good Conduct Medal on six occasions, the Army Commendation Medal on six occasions, the Army Achievement Medal on four occasions, the Meritorious Service Medal, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and Jackson, Mississippi, respectively.  Jurisdiction of all issues was subsequently transferred to the RO in Waco, Texas.

An informal conference before a Decision Review Officer (DRO) took place in March 2015.  

The appellant was afforded a hearing via videoconference before the undersigned in May 2017.  A transcript is of record.

The issues of entitlement to service connection for diabetes mellitus with retinopathy, chronic renal disease, heart disease, chronic fatigue syndrome, a blood disorder, and joint pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in May 2017 and during the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw his appeal with respect to the issues of entitlement to a rating in excess of 10 percent for tinnitus; an effective date earlier than April 29, 2010, for the award of a 10 percent rating for tinnitus; a compensable rating for right ear hearing loss; and a compensable rating for status-post lipoma excision of the right super-clavicular area.

2.  In an April 1993 rating decision, the RO denied service connection for a back disability.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

3.  In a May 1996 rating decision, the RO denied service connection for a back disability.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

4.  Evidence received since the final May 1996 rating decision denying service connection for a back disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for a back disability.

5.  In a December 1997 rating decision, the RO denied service connection for joint pain.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

6.  Evidence received since the final December 1997 rating decision denying service connection for joint pain relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for joint pain.

7.  The evidence is in equipoise as to whether the appellant's current back disability was caused by or incurred in active service.

8.  The most probative evidence establishes that the appellant does not have lymphoma which was incurred in or is otherwise causally related to active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than April 29, 2010, for the award of a 10 percent rating for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for right ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for status-post lipoma excision of the right super-clavicular area have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The April 1993 rating decision denying the claim of service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

6.  The May 1996 rating decision denying the claim of service connection for a back disability is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

7.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for a back disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The December 1997 rating decision denying the claim of service connection for joint pain is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

9.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for joint pain.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

10.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

11.  The criteria for entitlement to service connection for lymphoma have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist with respect to the claims adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Withdrawal of Claims

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In correspondence received in May 2017, the appellant indicated that he wished to withdraw the appeal of the issues of entitlement to (1) a rating in excess of 10 percent for tinnitus; (2) an effective date earlier than April 29, 2010, for the award of a 10 percent rating for tinnitus; (3) a compensable rating for right ear hearing loss; and (4) a compensable rating for status-post lipoma excision of the right super-clavicular area.  The withdrawal of such issues was confirmed by the appellant's representative during the May 2017 Board hearing.

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.  Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

IV.  New and Material Evidence

	A.  Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

	B.  Back Disability

In an April 1993 rating decision, the RO denied service connection for a back disability because there was no evidence of an in-service diagnosis or complaint of such.  The appellant was informed of this decision and his appellate rights in a May 1993 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

In a May 1996 rating decision, the RO denied reopening the previously-denied claim of service connection for a back disability because there was no evidence of an in-service diagnosis or complaint of such; rather, the newly-submitted evidence only showed complaints of back pain several years following discharge.  The appellant was informed of this decision and his appellate rights in a June 1996 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in May 1996.  That evidence includes the appellant's May 2017 testimony that he injured his back installing antennas and falling off of a generator while on active duty and that he did not go to sick call for such as he was embarrassed and because he was stationed in the Korean demilitarized zone (DMZ).

This evidence is new, as it was not before the RO at the time of its May 1996 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied because it was determined that there was no in-service event, injury, or disease.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for a back disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

In this particular case, the Board finds that the evidence already of record, including the service treatment records, the appellant's lay testimony, and the June 2010 imaging evidence of mild degenerative changes of the thoracic spine, is sufficient upon which to decide the claim.  Thus, there is no prejudice with adjudicating the issue on the merits, as the decision below is fully favorable.

	C.  Joint Pain, to include Neuropathy

In a May 1996 rating decision, the RO denied service connection for joint pain because there was no current diagnosis.  The appellant was informed of this decision and his appellate rights in a June 1996 letter.  However, VA sent the appellant a letter in August 1996 informing him that service connection may be possible due to service in the Persian Gulf.  He was scheduled for examination in September 1997, but failed to report.  The appellant contacted VA and explained that he had understood his claim to be completed and was unaware of the scheduled examination.  Thereafter, in a December 1997 rating decision, the RO denied reopening the previously-denied claim of service connection for lumbar muscle strain because there was no evidence of a current diagnosis.  The appellant was informed of this decision and his appellate rights in a December 1997 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in December 1997.  That evidence includes the appellant's May 2017 testimony that in connection with his complaints of pain, he underwent nerve testing and was told by a clinician that he had a "disconnect" in his arms, similar to his service-connected paralysis of the posterior tibial nerve.  He explained that he was unable to put his fingers together or hold birdseed without it spilling to the ground.  He endorsed difficulty signing his name, joint pain, and weakness.  He indicated that he had no muscle left in his hands.  He reported nerve issues and paralysis.  

This evidence is new, as it was not before the RO at the time of its December 1997 decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied because there was no current diagnosis related to his complaints of joint pain.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for joint pain, to include neuropathy, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

V.  Service Connection

	A.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and other organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).   

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, for veterans who participated in a "radiation risk activity" there are certain diseases which are presumptively service-connected.  38 C.F.R. § 3.309(d).  The enumerated diseases include non-Hodgkin's lymphoma. 

Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Non-Hodgkin's lymphoma is listed as a "radiogenic disease." 

Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 

In pertinent part, section 3.311 (b)(1) provides that upon initial review of a claim, when it is determined that (i) a veteran was exposed to ionizing radiation as a result of in service activities; (ii) such veteran subsequently developed a radiogenic disease, including non-Hodgkin's lymphoma; and (iii) such disease first became manifest with the applicable time period (i.e. five years or more after exposure), before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service. 

Finally, service connection for a condition claimed to be due to exposure to ionizing radiation can be established by direct service connection, under the legal criteria described above.  38 C.F.R. 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).

	B.  Back Disability

The appellant was afforded a VA examination in October 2015.  Service treatment records, including the appellant's separation examination, and post-service medical records were reviewed.  He was diagnosed with vertebral fracture, thoracic spine, history of.  Such was noted to have been diagnosed in October 2011.  The appellant reported that he began experiencing low back pain while on active duty but did not seek treatment for it.  He reported that he continued to experience back pain since separation for which he took ibuprofen.  The examiner observed an October 2011 clinical note which indicated that the appellant injured himself in a fall prior to a September 2011 hospital admission.  The examiner opined that it was less likely than not that the appellant had a lumbar spine disability because there was no evidence of the appellant being seen for his back during or following service.  Rather, there was an incidental finding in October 2011 on an X-ray of a fracture to the upper spine, secondary to a recent fall.

However, this opinion is inadequate because such was based upon the absence of a diagnosis in service and the absence of post-service medical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the continuity of symptoms, not treatment, is the salient issue in establishing chronicity).  Further, it is based on inaccurate factual premises.  The appellant's service treatment records do, in fact, note complaints of back pain.  He also complained of back pain not long after separation, and was diagnosed with lumbar muscle strain in January 1993, less than one year following separation.  June 2010 imaging studies revealed mild degenerative changes of the thoracic spine.  Such studies were performed prior to the 2011 back injury.  Thus, the October 2015 opinion is entitled to minimal probative weight.

The service treatment records include a February 1990 clinical note indicating that the appellant reported lumbar spine pain coming from the neck.  A 1990 clinical note indicates that the appellant complained of intermittent back pain.  The assessment was recurring thoracolumbar strain.  The quality of the record makes it difficult to discern whether such note was from January or June.  In his November 1991 Report of Medical History, the appellant endorsed upper back and neck pain.  

The post-service clinical evidence includes competent medical evidence of a current disability.  Chest X-rays from June 2010 revealed mild degenerative changes of the thoracic spine.  Although the appellant has been shown to have experienced a post-service back injury in 2011, the June 2010 X-rays were taken prior to such.  Indeed, an April 2011 Gulf War examiner observed a June 2010 chest X-ray which revealed mild degenerative changes of the thoracic spine.

The appellant has competently and credibly reported injuring his back while on active duty, including during the installation of antennae and when he fell off a generator.  His service treatment records include complaints of back pain and a diagnosis of recurring thoracolumbar strain.  Thus, there is an in-service event, injury, or disease.

With respect to a nexus between the in-service injury and disability and the current disability, the appellant has competently, consistently, and credibly reported continuity of symptomatology regarding back pain since separation from service.  Although the service treatment records document only one episode of treatment for back pain, at his May 2017 hearing, he testified credibly that he injured his back installing antennas and did not go to sick call so as to set an example to his subordinates.  The post-service record on appeal documents a current diagnosis of arthritis, a vertebral fracture, and spasms of the thoracolumbar spine which predated his post-service injury.  

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for a back disability.

	C.  Lymphoma

The appellant has been diagnosed with follicular lymphoma.  The medical evidence of record establishes that such is a type of non-Hodgkin's lymphoma.  The appellant contends that such is casually related to his exposure to ionizing radiation while on active duty in Germany, following the April 1986 explosion at the Chernobyl Nuclear Power Plant, and/or while he was working near electronic equipment when deployed in the Southwest Asia theater of operations.  VA informed the appellant in an August 2012 letter that he had been determined to have been exposed to ionizing radiation while on active duty.

As set forth above, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis, 10 Vet. App. at 211; Rucker, 10 Vet. App. at 71. 

With respect to the first method of establishing service connection, a presumption for service connection is established if a veteran has a specifically enumerated disability and participated in a "radiation risk activity."  38 C.F.R. § 3.309(d).  While the enumerated diseases include lymphoma, the record does not reflect, and the appellant has not asserted, that he has participated in a "radiation risk activity" as defined by the regulation.  For example, he did not participate onsite in a test involving the atmospheric detonation of a nuclear device and he did not participate in the occupation of Hiroshima or Nagasaki.  Thus, the appellant does not have a basis for presumptive service connection under 38 C.F.R. § 3.309(d). 

Second, service connection may be established for certain "radiogenic diseases," which includes non-Hodgkin's lymphoma, pursuant to special development procedures specifically prescribed in 38 C.F.R. § 3.311.  However, those development procedures resulted in a conclusion that there was no reasonable possibility that the appellant's lymphoma had resulted from ionizing radiation exposure in service. 

The Director, Compensation Service, forwarded the case to the VA Under Secretary for Health in March 2013 in order to obtain a medical opinion as to the likelihood that the appellant's follicular lymphoma was the result of exposure to ionizing radiation in service.  It was noted that the appellant was 33 years old when first exposed to radiation and diagnosed with follicular lymphoma of the groin area in July 2008, 22 years after initial exposure.  He smoked pipes and cigars three times per day for approximately 10 years prior to quitting in August 2007.  His mother died of breast cancer.  He served in Germany from 1986 to 1989.  No DD 1141 forms or other evidence of measured exposure to ionizing radiation during service was available.  A February 2013 letter from the Army Dosimetry Center states that no radiation exposure data was found for the appellant.

Dr. P.C., M.D., M.P.H., provided a response to the Director, Compensation Service, in April 2013.  It was conceded that the appellant was stationed in Germany at the time of the Chernobyl accident.  While some deposition of radioactive material did occur in various parts of Europe, at varying levels, the major releases of radioactive materials lasted for 10 days.  Cleanup workers at Pripyat, Ukraine, were noted to have been exposed to far higher levels of radiation than the general public in Germany.  The World Health Organization's consensus expert assessment for solid cancers other than thyroid cancer in populations exposed to Chernobyl radiation was that there was no evidence of increased risk at present.  Thus, Dr. P.C. opined, it was unlikely that the appellant's follicular lymphoma could be attributed to exposure to ionizing radiation while on active duty.

Considering on such medical opinion, the Director, Compensation Service, opined in April 2013 that there was no reasonable possibility that the appellant's follicular lymphoma resulted from exposure to ionizing radiation in service.

The Board finds that Dr. P.C.'s April 2013 opinion is entitled to probative weight as it is well-reasoned and based on a review of the claims folder, as well as the factors delineated in section 3.311 (e) such as the appellant's family history and exposure to other carcinogens, such as through smoking.  See Hilkert v. West, 12 Vet. App. 145, 148 (1999).  This information was provided in a March 2013 memorandum from the Compensation Service.  The record contains no competent medical evidence to contradict this opinion. 

The Board observes the December 2011 letter from a VA doctor of osteopathy, Dr. K.C., which states that she had treated the appellant since July 2008 and that a biopsy had confirmed follicular lymphoma.  Dr. K.C. explained that follicular lymphoma is a common type of non-Hodgkin's lymphoma; however, the pathogenesis was not completely understood.  Although some lymphomas have environmental triggers, specific herbicides or pesticides known to lead to the genetic aberrations which cause follicular lymphoma have not been clearly identified.  Thus, Dr. K.C. did not know the cause of the appellant's follicular lymphoma.  

Dr. K.C. did not offer an opinion that the appellant's follicular lymphoma was causally related to his active service.  Thus, such letter does not contradict the April 2013 medical opinion.  Rather, it explains that the pathogenesis of non-Hodgkin's lymphoma was not completely understood.

Finally, the appellant has stated it is his belief that he was exposed to ionizing radiation while on active duty, including in Germany and from exposure to electronic equipment in Southwest Asia, and that such exposures caused his cancer.  Jandreau, 492 F.3d 1372.  However, there is no competent medical evidence to support this assertion, and in fact, the only medical opinion is against the appellant's assertion.  The appellant also stated that his numerous siblings are in good health; thus, he believes that exposure during service must be the cause of his current lymphoma.  The appellant's lymphoma involves pathological processes that are not readily observable to a layperson. The Board finds that, in light of the non-observable nature of these pathologies, the issue of the origin of the appellant's lymphoma is a medical question requiring medical training, expertise, and experience.  There is no evidence or contention that the appellant possesses the requisite medical training, expertise, or experience to render a competent medical opinion.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Therefore, the Board finds that the April 2013 medical opinion provided by the office of the Under Secretary of Health outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board concludes that the preponderance of the evidence is against the claim of service connection for lymphoma.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than April 29, 2010, for the award of a 10 percent rating for tinnitus is dismissed.

The appeal as to the issue of entitlement to a compensable rating for right ear hearing loss is dismissed.

The appeal as to the issue of entitlement to a compensable rating for status-post lipoma excision of the right super-clavicular area is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for joint pain is reopened.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for lymphoma is denied.


REMAND

The appellant contends that his health problems began upon return from his tour of duty in the Persian Gulf and were the result of such service.  In the alternative, he contends that such were caused by exposure to radiation while on active duty.

A.  Entitlement to service connection for diabetes mellitus with retinopathy

The appellant has a current diagnosis of diabetes mellitus.  A November 1991 blood test revealed 105 mg/dl of glucose.  The expected range was 70-110.  The Board observes that such result is on the high end of the expected range.  Glucose intolerance may be indicative of diabetes or pre-diabetes.  See e.g. Dorland's Illustrated Medical Dictionary 513 (31st ed. 2007).  The April 2011 Gulf War examiner stated that the appellant was diagnosed with diabetes mellitus in September 1995 and had "pre-diabetes" prior to such diagnosis.  Thus, there is an indication that the appellant's diabetes mellitus may have had its inception during active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given this evidence, the appellant should be afforded an examination to determine the nature and etiology of his current diabetes mellitus.

B.  Entitlement to service connection for chronic renal disease

A September 2014 clinical note states that the appellant has chronic kidney disease, likely due to diabetic nephropathy and hypertension.  A September 2016 clinical note states that the appellant has chronic renal disease secondary to diabetes mellitus.

As resolution of the claim of entitlement to service connection for diabetes mellitus may have an impact on the appellant's claim of entitlement to chronic renal disease, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

C.  Entitlement to service connection for heart disease.

The appellant contends that his coronary artery disease had its inception during his active service.

The Board notes that elevated blood pressure readings were taken in the latter portion of the appellant's active service.  In February 1990, the appellant's blood pressure was measured as 138/92.  A January 1991 Report of Medical Examination states that the appellant's blood pressure was 130/90.  On his November 1991 Report of Medical History, the appellant stated that he was unsure whether he had high or low blood pressure.

Hypertension is recognized as a precursor to coronary artery disease.  See 38 C.F.R. § 3.309(a).  Based upon the in-service elevated blood pressure readings near the time of the appellant's retirement, the Board finds that an examination to determine the nature and etiology of all heart diseases present, including coronary artery disease, is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

D.  Entitlement to service connection for a blood disorder.

The April 2011 Gulf War examination report notes that the appellant had bacteremia and pharyngitis, and was treated with antibiotics.  Other medical evidence of record indicates that the appellant has had chronic anemia, neutropenia, leukopenia, and bacteremia during the period on appeal.

March 2012 and February 2015 clinical notes state that the appellant's chronic anemia was most likely of renal origin.

An April 2011 clinical note states that the etiologies of the appellant's blood disorder of leukopenia/neutropenia was unclear, but possibly secondary to rituxan.  Rituxan had been prescribed for the appellant's lymphoma.

A December 2011 letter from a VA doctor of osteopathy, Dr. K.C., states that she had treated the appellant since July 2008.  The appellant was prescribed medication for anemia in the setting of chronic kidney disease.  Anemia was first documented in VA medical records in September 2007.  The appellant reported that he was exposed to various chemicals on active duty as his duties included managing chemicals.  The appellant indicated that he felt he was likely in contaminated areas when serving in Germany, Korea, and the Persian Gulf.  However, based upon a review of the record, Dr. K.C. opined that it was unlikely that his anemia was related to toxic exposure.  Rather, such was more likely related to other comorbidities at present, primarily kidney disease.  

As resolution of the claim of entitlement to service connection for chronic renal disease may have an impact on the appellant's claim of entitlement to service connection for a blood disorder, the issues are inextricably intertwined.  See Harris, 1 Vet. App. at 183.

E.  Entitlement to service connection for chronic fatigue syndrome.

During the April 2011 Gulf War examination, the appellant was diagnosed with chronic fatigue syndrome, unrelated to Gulf War Syndrome.  The examiner opined that the appellant's chronic fatigue syndrome was less likely than not caused by or the result of his Gulf War service because February 2011 medical literature explained that chronic fatigue syndrome "is a distinct disorder characterized by debilitating and often recurrent fatigue that lasts at least six months but more frequently lasts for longer periods.  Patients experience overall physical, social, and mental impairment."  The examiner observed that the appellant worked in television until his diagnosis of follicular non-Hodgkin's lymphoma.  The medical literature stated that signs such as low blood pressure, particularly orthostatic hypotension, low oral temperatures or slightly elevated oral temperatures which mimic flu-like symptoms, tachycardia, positive Romberg sign, and extremely low erythrocyte sedimentation rates (ESR) indicated chronic fatigue syndrome.  However, the examiner observed that ESRs in 1992, 1995, and 1996 were elevated; and there was no evidence of low blood pressure, orthostatic hypotension, low-grade or elevated temperatures, tachycardia, or positive Romberg sign at such times.  Thus, the examiner opined, chronic fatigue syndrome was ruled out.  The examiner opined that the appellant's current fatigue may be due to his lymphoma with chemotherapy treatments and congestive heart failure.

However, although the examiner initially diagnosed the appellant with chronic fatigue syndrome, the examiner later stated in such report that chronic fatigue was ruled out.  Further, while the evidence establishes that the appellant has hypertension, a May 2011 clinical note states that the appellant was hypotensive.  Such note was made approximately one month after the April 2011 Gulf War examination.  Fatigue and dizzy spells were endorsed.

After reviewing the examination report, the Board finds that the appellant should be afforded a new examination to determine the nature and etiology of his fatigue.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

F.  Entitlement to service connection for a disability manifested by joint pain and weakness, to include neuropathy or an undiagnosed illness.

During his May 2017 hearing, the appellant testified that he underwent nerve testing and was told by a clinician that he had a "disconnect" in his arms, similar to his service-connected paralysis of the posterior tibial nerve.  He explained that he was unable to put his fingers together or hold birdseed without it spilling to the ground.  He endorsed difficulty signing his name.  He endorsed joint pain and weakness.  He indicated that he had no muscle left in his hands.  He reported nerve issues and paralysis.  

An April 2011 Gulf War examiner noted the appellant's complaints of knee and hip joint pain.  The appellant also reported weakness, which began in the late 1990s.  Examination revealed that there was no joint swelling, effusion, tenderness, laxity, prosthesis, ankylosis, or other objective joint abnormality.  However, although signs or symptoms which may be manifestations of undiagnosed illness can include muscle and joint pain, see 38 C.F.R. § 3.317(b), no etiological opinion was offered regarding such.  Thus, the appellant should be afforded an appropriate examination to determine the nature and etiology of his claimed disability manifested by joint pain and weakness.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an examination to determine the nature and etiology of his diabetes mellitus with retinopathy.

After reviewing the record and examining the appellant, the examiner should offer an opinion as to whether it is at least as likely as not that the appellant's diabetes mellitus was incurred in or caused by his active service.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference the relevant evidence of record, to include elevated blood glucose readings prior to the appellant's separation from service.  

2.  Schedule the appellant for an examination to determine the nature and etiology of his claimed heart disability, to include coronary artery disease.

After reviewing the record and examining the appellant, the examiner should offer an opinion as to whether it is at least as likely as not that any heart disability identified on examination, including coronary artery disease, was incurred in or caused by his active service.  A complete explanation must be provided for any opinion offered.  In providing the requested opinion, the examiner should reference the relevant evidence of record, to include service treatment records documenting episodes of elevated blood pressure and a May 2009 clinical note which states that the appellant's chronic diastolic dysfunction was most likely due to his acute hypertension and the elevated in-service blood pressure readings in the late 1980s and early 1990s.

3.  Schedule the appellant for an examination to determine the nature and etiology of his claimed chronic fatigue, to include chronic fatigue syndrome diagnosed in April 2011.

After reviewing the record and examining the appellant, the examiner should state whether the appellant currently exhibits an undiagnosed illness manifested by chronic fatigue, or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome.  

If so, the examiner should provide an opinion as to whether any such disorder identified on examination was caused by a supervening condition or event that occurred between the appellant's departure from active duty in the Southwest Asia theater of operations and the onset of that disability.  

If not, the examiner should offer an opinion as to whether it is at least as likely as not the appellant's chronic fatigue syndrome, as diagnosed by the April 2011 Gulf War examiner, was incurred in or caused by his active service.

The examiner's attention is directed to the April 2011 Gulf War examination report which includes a diagnosis of chronic fatigue syndrome and the May 2011 clinical note which states that the appellant was hypotensive.

A complete explanation must be provided for any opinion offered.  

4.  Schedule the appellant for an examination or examinations to determine the nature and etiology of his claimed joint pain and weakness.

(a) After reviewing the record and examining the appellant, the examiner should provide a diagnosis for any current disability manifested by joint pain and weakness.  If the examiner identifies such a disability, he or she should provide an opinion, with supporting rationale as to whether any such disability identified is causally related to the appellant's active service or any incident therein.  
(b) If the appellant's complaints cannot be attributed to any known clinical diagnosis, the examiner should state whether the appellant exhibits an undiagnosed illness manifested by chronic joint pain and weakness, or a medically unexplained chronic multisymptom illness such as fibromyalgia.  If so, the examiner should provide an opinion as to whether any such disorder identified on examination was caused by a supervening condition or event that occurred between the appellant's departure from active duty in the Southwest theater of operations and the onset of that disability.  
(c) A rationale for all opinions offered should be provided.  In providing the requested opinion, the examiner should address the the appellant's competent reports of joint pain and his May 2017 testimony that he was told that he had a "disconnect" in his arms following nerve testing.

5.  After completing any other development as may be necessary, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


